                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


SARA BILLS,
on behalf of herself and
all others similarly situated,

                    Plaintiff,
                                                  Case No. 19-cv-148-pp
      v.

TLC HOMES, INC.,

                    Defendant.


     ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION
 SETTLEMENT AND CERTIFYING CLASSES UNDER 28 U.S.C. §216(B) AND
           FED. R. CIV. P. 23 AND SETTING FAIRNESS HEARING
______________________________________________________________________________

      On January 28, 2019, the parties filed a joint motion for preliminary

approval of class and collective action settlement. Dkt. No. 26. The parties

attached their settlement agreement, dkt. no. 26-1, and filed a brief explaining

why they believe the settlement is fair, reasonable, and adequate, dkt. no. 27.

The parties also applied the Rule 23(a) and (b) standards to the proposed Rule

23 class, which includes all hourly, non-exempt Direct Service Professionals

(DSPs) employed by the defendant between January 28, 2017 and January 28,

2019 who received a non-discretionary Retention Bonus, Pick-up Stipend or

Direct Care Worker Fund bonus in addition to their straight time rate of pay

during workweeks in excess of forty hours (identified in Exhibit A to the

settlement agreement). Dkt. No. 27 at 13-18.

      The court FINDS that the settlement agreement (dkt. no. 26-1) is fair,

reasonable and adequate and GRANTS the joint motion for preliminary

approval of class and collective action settlement. Dkt. No. 26.
                                        1

           Case 2:19-cv-00148-PP Filed 04/14/20 Page 1 of 3 Document 31
      The court CERTIFIES the following collective action settlement class

under 29 U.S.C. §216(b):

      A FLSA collective class of all hourly-paid, non-exempt DSPs
      employed by TLC Homes between January 28, 2016 and January
      28, 2019, who received a non-discretionary Retention Bonus, Pick-
      up Stipend, or Direct Care Worker Fund bonus in addition to their
      straight time rate of pay during workweeks in which said employees
      worked in excess of forty (40) hours.
      The court CERTIFIES the following Rule 23 settlement class:

      A Fed. R. Civ. P. 23 class of all hourly-paid, non-exempt DSPs
      employed by Defendant between January 28, 2017 and January 28,
      2019, who received a non-discretionary Retention Bonus, Pick-up
      Stipend, or Direct Care Worker Fund bonus in addition to their
      straight time rate of pay during workweeks in which said employees
      worked in excess of forty (40) hours.
      The court APPOINTS Sara Bills to serve as representative for the certified

29 U.S.C. § 216(b) Collective Class and the Rule 23 Class.

      The court APPOINTS Walcheske & Luzi, LLC as class counsel for the

certified 29 U.S.C. § 216(b) Collective Class and the Rule 23 Class.

      The court FINDS that the parties’ proposed Notice of Class and Collective

Action and Proposed Settlement, dkt. no. 26-1 at 21-25, is the best notice

practicable under the circumstances for distribution to all putative members of

the Rule 23 Class and Collective Classes. The court FINDS that the parties’

Notice of Class and Collective Action and Proposed Settlement constitutes

valid, due, and sufficient notice to Rule 23 and Collective Class members and

ORDERS that:

      1.      The members of the Rule 23 Class who desire to opt-out of this

matter must do so within the Notice Period via the procedures identified in the

Notice.




                                        2

           Case 2:19-cv-00148-PP Filed 04/14/20 Page 2 of 3 Document 31
        2.      The Class members who wish to opt-in to the 29 U.S.C. § 216(b)

Collective must opt-in within the Notice Period via the procedures identified in

the Notice.

        3.      Any member of either the Rule 23 Class or 29 U.S.C. § 216(b)

Collective Class who has not properly and timely requested exclusion from the

respective class shall be bound by the Settlement Agreement in the event the

court issues a final order approving settlement.

        4.      The parties shall appear for a fairness hearing on October 8,

2020.

        5.      Class Counsel will make an application for reimbursement of

reasonable attorneys’ fees, costs and litigation expenses in an amount not to

exceed $20,597.89 no later than twenty-one (21) calendar days prior to the

fairness hearing.

        5.      Any members of the Rule 23 Class who wish to object in any way

to the proposed Settlement Agreement must file and serve such written

objections per the instructions set forth in the Notice, which must be

postmarked no later than thirty days after the mailing of the Notice, together

with copies of all papers in support of his or her position.

        Dated in Milwaukee, Wisconsin this 14th day of April, 2020.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          3

             Case 2:19-cv-00148-PP Filed 04/14/20 Page 3 of 3 Document 31
